                                                                                           FILED by   YH      D.C.
Case 1:19-cr-20402-MGC Document 6 Entered on FLSD Docket 07/02/2019 Page 1 of 8

                                                                                               Jul2,2019
                                                                                            ANGELA E. NOBLE
                             UNITED STATES DISTRICT COURT                                   CLERK U.S. DIST. CT.
                                                                                            S.D. OF FLA. - MIAMI
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.      19-20402-CR-COOKE/GOODMAN
                                        21 u.s.c. § 963
                                        21 u.s.c. § 846
                                        18 U.S.C. § 1956(a)(2)(A)
                                        21 u.s.c. § 853
                                        21 U.S.C. § 982(a)(l)

 UNITED STATES OF AMERICA

 v.

 JORGE RAMON HERNANDEZ,

                Defendant.



                                          INDICTMENT

        The Grand Jury charges that:


                                          COUNTl
                         Conspiracy to Import a Controlled Substance
                                       (21 u.s.c. § 963)

        From in or around February 2018, through in or around June 20 18, in Miami-Dade and

 Palm Beach Counties, in the Southern District of Florida, and elsewhere, the defendant,

                                JORGE RAMON HERNANDEZ,

 did knowingly and willfully combine, conspire, confederate, and agree with other persons known

 and unknown to the Grand Jury, to import into the United States, from a place outside thereof, a

 controlled substance, in violation of Title 21, United States Code, Section 952(a); all in violation

 of Title 21, United States Code, Section 963.
Case 1:19-cr-20402-MGC Document 6 Entered on FLSD Docket 07/02/2019 Page 2 of 8



        The controlled substance involved in the conspiracy attributable to JORGE RAMON

 HERNANDEZ as a result of his own conduct, and the conduct of other conspirators reasonably

 foreseeable to him, is a quantity ofN-Ethylpentylone, commonly known as "ephylone," a Schedule

 I controlled substance, in violation of Title 21, United States Code, Section 960(b)(3).


                                          COUNT2
            Conspiracy to Possess with Intent to Distribute a Controlled Substance
                                      (21 u.s.c. § 846)

        From in or around February 2018, through in or around June 2018, in Miami-Dade and

 Palm Beach Counties, in the Southern District of Florida, and elsewhere, the defendant,

                                JORGE RAMON HERNANDEZ,

 did knowingly and willfully combine, conspire, confederate, and agree with other persons known

 and unknown to the Grand Jury, to possess with intent to distribute a controlled substance, in

 violation of Title 21, United States Code, Section 841 (a)(l); all in violation of Title 21, United

 States Code, Section 846.

        The controlled substance involved in the conspiracy attributable to JORGE RAMON

 HERNANDEZ as a result of his own conduct, and the conduct of other conspirators reasonably

 foreseeable to him, is a quantity ofN-Ethylpentylone, commonly known as "ephylone," a Schedule

 I controlled substance, in violation of Title 21, United States Code, Section 841(a)(l).




                                                  2
Case 1:19-cr-20402-MGC Document 6 Entered on FLSD Docket 07/02/2019 Page 3 of 8



                                            COUNT3
                          Conspiracy to Import a Controlled Substance
                                        (21 u.s.c. § 963)

        From on or about June 11, 2018, through on or about August 13, 2018, in Miami-Dade

 County, in the Southern District of Florida, and elsewhere, the defendant,

                                JORGE RAMON HERNANDEZ,

 did knowingly and willfully combine, conspire, confederate, and agree with other persons known

 and unknown to the Grand Jury, to import into the United States, from a place outside thereof, a

 controlled substance, in violation of Title 21, United States Code, Section 952(a); all in violation

 of Title 21, United States Code, Section 963.

        The controlled substance involved in the conspiracy attributable to JORGE RAMON

 HERNANDEZ as a result of his own conduct, and the conduct of other conspirators reasonably

 foreseeable to him, is a quantity ofN-Ethylpentylone, commonly known as "ephylone," a Schedule

 I controlled substance, in violation of Title 21, United States Code, Section 960(b )(3).


                                          COUNT4
            Conspiracy to Possess with Intent to Distribute a Controlled Substance
                                      (21 u.s.c. § 846)

        From on or about June 11, 2018, through on or about August 13, 2018, in Miami-Dade

 County, in the Southern District of Florida, and elsewhere, the defendant,

                                JORGE RAMON HERNANDEZ,

 did knowingly and willfully combine, conspire, confederate, and agree with other persons known

 and unknown to the Grand Jury, to possess with intent to distribute a controlled substance, in

 violation of Title 21, United States Code, Section 841(a)(l); all in violation of Title 21, United

 States Code, Section 846.




                                                  3
Case 1:19-cr-20402-MGC Document 6 Entered on FLSD Docket 07/02/2019 Page 4 of 8



        The controlled substance involved in the conspiracy attributable to JORGE RAMON

 HERNANDEZ as a result of his own conduct, and the conduct of other conspirators reasonably

 foreseeable to him, is a quantity ofN-Ethylpentylone, commonly known as "ephylone," a Schedule

 I controlled substance, in violation of Title 21, United States Code, Section 841 (a)(l ).


                                            COUNTS
                           International Promotion Money Laundering
                                    (18 U.S.C. § 1956(a)(2)(A))

        On or about March 28, 2018, in Miami-Dade County, in the Southern District of Florida,

 and elsewhere, the defendant,

                                 JORGE RAMON HERNANDEZ,

 did knowingly transport, transmit, and transfer, and attempt to transport, transmit and transfer

 funds from a place in the United States to or through a place outside the United States, that is

 $200.00 located in the United States, through a wire transfer, to a bank located in China, with the

 intent to promote the carrying on of specified unlawful activity, in violation of Title 18, Unites

 States Code, Section 1956(a)(2)(A), and 2.

        It is further alleged that the specified unlawful activity is:

                (a)     An offense under Title 21, Unites States Code, Section 846; and

                (b)     An offense under Title 21, Unites States Code, Section 963.


                                 FORFEITURE ALLEGATIONS

        1.      The allegations of this Indictment are re-alleged and by this reference fully

 incorporated herein for the purpose of alleging criminal forfeiture to the United States of America

 of certain property in which the defendant has an interest.




                                                   4
Case 1:19-cr-20402-MGC Document 6 Entered on FLSD Docket 07/02/2019 Page 5 of 8



        2.      Upon conviction of a violation of Title 21, United States Code, Sections 846 and

 963, as alleged this Indictment, the defendant shall forfeit to the United States of America, any

 property constituting, or derived from, any proceeds obtained, directly or indirectly. as a result of

 such violation, and any property used or intended to be used, in any manner or parts to commit or

 to facilitate the commission of such violations pursuant to Title 21, United States Code, Section

 853.

        3.      Upon conviction of a violation of Title 18, United States Code, Section 1956, as

 alleged in this indictment, the defendant shall forfeit to the United States, any property, real or

 personal, involved in such violation, and any property traceable to such property, pursuant to Title

 18, United States Code, Section 982(a)(l).

        4.      The property which is subject to forfeiture includes, but is not limited to, the entry

 of a money judgment which sum represents the value of any property involved in the offense.

        5.      If the property described above as being subject to forfeiture, as a result of any act

 or omission of the defendant,

                (a) cannot be located upon the exercise of due diligence;

                (b) has been transferred or sold to or deposited with a third party;

                (c) has been placed beyond the jurisdiction of the Court;

                (d) has been substantially diminished in value; or

                (e) has been commingled with other property which cannot be subdivided without

                difficulty;

 it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p ), to

 seek forfeiture of any other property of the defendant up to the value of the above forfeitable

 property.



                                                  5
Case 1:19-cr-20402-MGC Document 6 Entered on FLSD Docket 07/02/2019 Page 6 of 8




        Al I pursuant to T itle 2 1, United States Codes Section 853 , and Title 18, United States

 Code, Section 982(a)(l).

                                                      A TRUE BILL




                                                      FOREPERSON

   (
 ARIANA FAJARDO ORS HA
 UNITED STATES ATTORNEY




 AS IST ANT UNITED STATES ATTORNEY




                                                  6
  Case 1:19-cr-20402-MGC Document 6 Entered on FLSD Docket 07/02/2019 Page 7 of 8
                                                     UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                          CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 v.
JORGE RAMON HERNANDEZ,                                            CERTIFICATE OF TRIAL ATTORNEY*

                                                                  Superseding Case Information:
                                     Defendant.

Court Division:   (Select One)                                    New defendant( s)            Yes        No
 1     Miami                     Key West                         Number of new defendants
       FTL                       WPB              FTP             Total number of counts

        1.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.        I am aware that the information supplied on this statement will be relied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 3161.
        3.        Interpreter:    (Yes or No)                No
                  List language and/or dialect
        4.        This case will take 3-5 days for the parties to try.
        5.        Please check appropriate category and type of offense listed below:

                  (Check only one)                                       (Check only one)


       I          0 to 5 days                           ./               Petty
       II         6 to IO days                                           Minor
       III        11to20 days                                            Misdem.
       IV         21 to 60 days                                          Felony
       v          61 days and over
       6.       Has this case previously been filed in this District Court?                 (Yes or No)   No
        If yes: Judge                                     Case No.
                                                                           ~-------------
        (Attach copy of dispositive order)
        Has a complaint been filed in this matter?         (Yes or No)      Yes
        If yes: Magistrate Case No.                         19-03014-MJ-AOR
        Related miscellaneous numbers:
        Defendant(s) in federal custody as of              6/20/2019
        Defendant(s) in state custody as of
        Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)

        7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                   prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No '

        8.         Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                   prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No_,_




 *Penalty Sheet(s) attached                                                                                    REV 8/13/2018
Case 1:19-cr-20402-MGC Document 6 Entered on FLSD Docket 07/02/2019 Page 8 of 8




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                       PENAL TY SHEET

 Defendant's Name: JORGE RAMON HERNANDEZ



 Counts #: 1 & 3

 Conspiracy to Possess with Intent to Distribute a Controlled Substance

 Title 21 United States Code Section 846

 *Max. Penalty:          20 years' imprisonment as to each Count

 Counts#: 2 & 4

 Conspiracy to Import a Controlled Substance

 Title 21 United States Code Section 963

 *Max. Penalty:         20 years' imprisonment as to each Count

 Count#: 5

 International Promotion Money Laundering

 Title 18, United States Code, Section 1956(a)(2)(AO

 *Max. Penalty:         20 years' imprisonment
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.
